Dear Mr. Bennington:
Reference is made to your letter of June 18, 1980, requesting clarification regarding exemption from ad valorem taxes of country clubs and social clubs owned by non-profit corporations or associations.
In Opinion Number 79-861 of this office written to Mr. Brian Bubrig of the Louisiana Assessor's Association, it was concluded that the language found in Article VII, Section 21
(B)(3) of the Louisiana Constitution of 1974, dealing with ad valorem tax exemptions, requires blat an organization be charitable and fraternal, not just fraternal, in qualifying for an ad valorem tax exemption. Thus the opinion concludes that country clubs and social clubs would not be included.
You state in your letter that you have been contacted by several organizations citing that they are exempt from federal and/or state income tax.
This office hereby reaffirms the conclusion in Opinion 79-861 regarding these types of organizations and their status under the ad valorem tax exemptions found in the Constitution. The Constitution provides specifically for exemption from ad valorem taxation in Article VII, Section 21 and these provisions are separate and apart from any provision of law that might grant an exemption from income taxation. In addition, I would refer you again to Opinion 79-861 which states that any doubt regarding an exemption should be resolved in favor of taxation and against the person seeking the exemption based on current jurisprudence cited in the opinion. *Page 2 
Trusting that this response adequately answers your question, I am
Yours truly,
                                       WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                                       BY: FRED L. CHEVALIER
ASSISTANT ATTORNEY GENERAL
FLC:mcn
OPINION NUMBER 76-114
March 29, 1976
                             119 Taxation — Exemptions 15A Constitutional Law Art. 10, Sec. 4(2) of 1921 Art. VII, Sec. 18(E) of 7
Question of whether Gulf South Research Institute is exempt from Mr. C. Gordon Johnson        ad valorem taxes to be determined by Chairman                     La. Tax commission — being Louisiana Tax Commission     contingent upon guidelines set out P.O. Box 44244               in accordance with Article VII, Baton Rouge, LA 70804        Section 21 of 1974 La. Constitution.